DETAILED ACTION
Claims 16-30 are pending before the Office for review.
In the response filed July 14, 2022:
Claim 16 was amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al (U.S. Patent Application Publication 2009/0289217) in view of UMEDA et al (U.S. Patent Application Publication 2015/0315418).
With regards to claim 16, Sato discloses a chemical mechanical polishing (CMP) composition comprising (A) at least one inorganic abrasive particle (Paragraphs [0113]-[0114]); (B) at least one chelating agent selected from carboxylic acids (Paragraphs [0084]-[0086] discloses component B at least one acid selected from amino acids, carboxylic acids of no more than 8 carbon atoms, and inorganic acid); (C) at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0133]-[0135]); (D) at least one non-ionic surfactant comprising at least one polyxyalkylene group (Paragraph [0117]-[0121] discloses including a phosphate ester including alkyl phosphate esters such as polyoxyalkylene ester alkyl phosphate ester and etc); (F) at least one carbonate or hydrogen carbonate (Paragraph [0131]-[0132] discloses potassium carbonate, potassium bicarbonate, ammonium bicarbonate); (G) at least one oxidizing agent selected from the group consisting of organic peroxides, inorganic peroxides, persulfates, iodates, periodic acids, periodates, permanganates, perchloric acids, perchlorates, bromic acids and bromates (Paragraphs [0082]-[0083]) and (H) an aqueous medium (Paragraph [0147] discloses water).
Sato does not explicitly disclose wherein the composition comprises (E) at least one pad-cleaning agent selected from the compounds having at least one amino-group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids wherein the chelating agent (B) is different from the components (A), (C), (D), (E), (F) and (G).
Umeda discloses a polishing composition comprising an abrasive (paragraph [0026]-[0029], corrosion inhibitor (Paragraphs [0044]-[0060]); non-ionic surfactant including polyoxyalkylene alkyl ether, a polyoxyethylene alkyl amine and an alkyl alkanolamide (Paragraphs [0054]-[0059]) and a chelating agent which may include nitrilotriacetic acid, diethylenetriaminepentaacetic acid, ethylenediaminetetraacetic acid, N,N,N-tri-methylenephosphonic acid, ethylenediamine —N,N,N′,N′-tetramethylenesulfonic acid, trans-cyclohexanediaminetatraacetic acid, 1,2-diaminopropanetetraacetic acid, glycol ether diamine tetraacetic acid, ethylenediamineortho-hydroxyphenylacetic acid, ethylenediaminesuccinic acid (5S isomer), N-(2-carboxylate ethyl)-L-aspartic acid, β-alaninediacetic acid, 2-phosphonobutane-1,2,4-tricarboxylic acid, 1-hydroxyethylidene-1,1-diphosphonic acid, N,N′-bis(2-hydroxybenzyl)ethylenediamine-N,N′-diacetic acid, 1,2-dihydroxybenzene-4,6-disulfonic acid and the like (Paragraph [0073]) which renders obvious wherein the composition comprises (E) at least one pad-cleaning agent selected from the compounds having at least one amino-group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids. 
In addition, Sato as modified by Umeda discloses that the composition may include a single or a combination of complexing agents including inorganic acids, organic acids, amino acids and chelating agents (Sato Papyrograph [0088] discloses the acids may be used alone, or two or more can be combined for use Umeda Paragraphs [0066]-[0073] discloses a combination including the acids, complexing agents and chelating agents may be used) which renders obvious wherein the chelating agent (B) is different from the components (A), (C), (D), (E), (F) and (G). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Sato to include the compounds having at least one amino group and at least one acidic group as rendered obvious by Umeda because the reference of Umeda teaches that such compound has an action of chemically etch the surface of the polishing object and improving the polishing rate of the polishing object in the composition (Paragraph [0066]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the compounds having at least one amino group and at least one acidic group as rendered obvious by Umeda. MPEP 2143D
With regards to claim 17, the modified teachings of Sato render obvious wherein the at least one inorganic abrasive particle (A) is selected from the group consisting of metal oxides, metal nitrides, metal carbides, silicides, borides, ceramics, diamond, organic hybrid particles, inorganic hybrid particles and silica (Sato Paragraphs [0113]-[0114]).
With regards to claim 18, the modified teachings of Sato render obvious wherein the concentration of the at least one inorganic abrasive particle (A) is in the range of from about 0.2- 10 mass% (Sator Paragraph [0115) which renders is encompassed Applicant’s claimed amount of  ≥0.01 wt.% to ≤10 wt.%, based on the total weight of the chemical-mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, the modified teachings of Sato render obvious wherein the carboxylic acids are selected from the group consisting of dicarboxylic acids and tricarboxylic acids (Sato Paragraphs [0084]-[0086]).
With regards to claim 20, the modified teachings of Sato render obvious wherein the concentration of the at least one chelating agent (B) is in the range of from 0.05-2 mass% (Sato Paragraph [0089]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 2.5 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 21, the modified teachings of Sato render obvious wherein the triazoles are selected from the group consisting of unsubstituted benzotriazoles, substituted benzotriazoles, unsubstituted 1,2,3-triazoles, substituted 1,2,3-triazoles, unsubstituted 1,2,4- triazoles and substituted 1,2,4-triazoles (Sato Paragraph [0134]).
With regards to claim 22, the modified teachings of Sato render obvious wherein the concentration of the at least one corrosion inhibitor (C) is no more than 1% by mass (Sato Paragraph [0135]) which renders obvious Applicant’s amount of ≥ 0.001 wt% to ≤ 1 wt% of the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 23, the modified teachings of Sato render obvious wherein the concentration of the non-ionic surfactant comprises at least one polyoxyalkylene group (D) is no more than 5% by mass (Sato Paragraph [0121]) which renders obvious Applicant’s claimed range of ≥ 0.01 wt% to ≤ 10 wt% based on the weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 24, the modified teachings of Sato render obvious wherein compounds having at least one amino group and at least one acidic group selected from the group consisting of carboxylic, phosphonic and sulfonic acids are selected from the group consisting of diethylenetriaminepentaacetic acid, 1,2-diaminopropane-N,N,N′,N′-tetraacetic acid, diethylenetriaminepentakis (methylphosphonic acid), ethylenediaminetetraacetic acid, triethylenetetraminehexaacetic acid, hexamethylenediaminetetra (methylenephosphonic acid), amino tris(methylene phosphonic acid), ethylendiamine tetra(methylene phosphonic acid), diethylenetriamine penta(methylene phosphonic acid), bis(hexamethylene triamine penta(methylenephosphonic acid, amidosulfonic acid, 2-aminoethanesulfonic acid, 3-sulfo-L-alanine, 3-aminobenzenesulfonic acid and 4-aminobenzenesulfonic acid (Umeda Paragraph [0073] discloses comprising a chelating agent which may include nitrilotriacetic acid, diethylenetriaminepentaacetic acid, ethylenediaminetetraacetic acid, N,N,N-tri-methylenephosphonic acid, ethylenediamine —N,N,N′,N′-tetramethylenesulfonic acid, trans-cyclohexanediaminetatraacetic acid, 1,2-diaminopropanetetraacetic acid, glycol ether diamine tetraacetic acid, ethylenediamineortho-hydroxyphenylacetic acid, ethylenediaminesuccinic acid (5S isomer), N-(2-carboxylate ethyl)-L-aspartic acid, β-alaninediacetic acid, 2-phosphonobutane-1,2,4-tricarboxylic acid, 1-hydroxyethylidene-1,1-diphosphonic acid, N,N′-bis(2-hydroxybenzyl)ethylenediamine-N,N′-diacetic acid, 1,2-dihydroxybenzene-4,6-disulfonic acid and the like).
With regards to claim 25, the modified teachings of Sato render obvious wherein the concentration of the pad cleaning agent (chelating agent) is in amounts of 0.001g/L or more and 20 g/L or less (Umeda Paragraph [0075]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 1 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 26, the modified teachings of Sato render obvious wherein the pH of the chemical mechanical polishing composition is in the range of from 5 to 11 (Sato Paragraph [0137]) which renders obvious Applicant’s claimed range of from 8 to 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Response to Arguments
Applicant’s arguments, see pages 5-7 of Applicant’s response , filed July 14, 2022, with respect to the rejection(s) of claim(s) 16-25 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim has overcome the rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SATO et al (U.S. Patent Application Publication 2009/0289217).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713